Citation Nr: 0908225	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The Veteran had recognized active service from March 1982 to 
March 1984.  The appellant (who is also a Veteran) seeks to 
establish that he is her surviving spouse for VA death 
benefits purposes.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's February 2007 remand requested that the RO 
determine whether there was a divorce decree available for 
the appellant and the Veteran, as the record indicated they 
may have been divorced in 1984 or 1985.  The Florida Office 
of Vital Statistics was unable to locate a divorce decree 
during that time period, but found a May 1981 divorce decree 
from someone with the Veteran's name and someone with a name 
that was the same as the appellant's, except for a different 
middle initial.  The divorce decree indicates the couple 
married in August 1974.

In November 2008, the appellant's attorney submitted a 
marriage certificate showing that the appellant and the 
Veteran were married in June 1981.  In a January 2009 
statement, the appellant stated that the May 1981 divorce 
decree was for someone other than he and the Veteran, since 
he would have been 14 years old on the August 1974 date of 
marriage; his middle initial is different than what is 
reflected on the divorce decree; the Veteran's maiden name 
was different than the maiden name reflected on the divorce 
decree; and he had never lived in Jacksonville or Clay 
County.  Notably, the most recent October 2008 supplemental 
statement of the case (SSOC) was completed prior to receipt 
of this marriage certificate.  The appellant has not waived 
initial RO review of this evidence and as it is critical to 
the matter on appeal and indicates that further development 
of the evidence may be warranted, the claim must be remanded 
for further RO review and development.  Specifically, this 
evidence indicates that even if the May 1981 divorce decree 
is for the appellant and the Veteran, they may have remarried 
one month later.  

If development of the evidence shows that the Veteran and the 
appellant were married upon her death in November 1989, what 
remains unclear is the reason for any separation.  The record 
reflects that they had been separated since 1983.  In a March 
2005 statement, the appellant reported that the Veteran's 
mother became sick and that they mutually agreed that she 
should return home to take care of her mother.  He also 
stated that once his service with the Air Force was 
completed, the health of his parents worsened, and he and the 
Veteran decided he should go home to help them.  He alleges 
that they mutually agreed to live in separate states for a 
prolonged period of time to take care of their parents.  

In order to be considered a surviving spouse, the appellant 
must have lived with the Veteran continuously from the date 
of marriage to the date of death except where there was a 
separation which was due to the misconduct of the Veteran 
without the fault of the surviving spouse.  38 C.F.R. § 3.50.  
Continuous cohabitation will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of or procured by the Veteran without fault of the 
surviving spouse.  38 C.F.R. § 3.53.  Notably, the U.S. Court 
of Appeals for the Federal Circuit has held that continuity 
of cohabitation is not broken where there is a mutually 
agreed upon separation without an intent to desert by the 
surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352 (Fed. 
Cir. 2007).  The appellant has also indicated that their 
separation continued due to his mental condition, PTSD, and 
alcohol and drug abuse.  Hence, a field investigation is 
necessary to clarify the nature of any separation between the 
appellant and the Veteran and to determine whether the May 
1981 divorce decree and June 1981 marriage certificate are 
valid documents pertaining to the appellant and the Veteran.  
This investigation should include interviewing neighbors, 
family members, and friends to clarify the circumstances 
surrounding the appellant's marriage to and separation from 
the Veteran and whether there was any fault on the part of 
the appellant in procuring a separation.  

Accordingly, the case is REMANDED for the following:

1.	The RO should conduct a field 
investigation to conclusively determine 
the reason for the separation of the 
appellant and Veteran and to clarify all 
matters regarding their marriage, 
including when it began, and whether (and 
if so when) it was terminated by divorce.  
The investigation should specifically 
address the appellant's allegations that 
the separation was by mutual consent for 
the convenience of both parties (and 
without fault on the appellant's 
part/intent to desert the Veteran), so 
that each could tend to ailing, elderly 
parents.  Field investigation 
corroboration should be sought by 
interviews with family (and specifically 
the Veteran's mother who is shown by the 
record to have arranged her burial), 
friends, and/or neighbors of the Veteran 
and the appellant.  The respective claims 
files of the Veteran and the appellant 
should be reviewed and compared for 
corroborating evidence and/or conflicting 
information.  Any additional sources of 
pertinent information unveiled in the 
course of the field investigation should 
be explored.

2.	The RO should then re-adjudicate the 
claim (including initial consideration of 
the June 1981 marriage certificate).  If 
it remains denied, the RO should issue an 
appropriate SSOC and give the appellant 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  [In such event the appellant's 
claims file must be made part of the 
record for appellate review.]

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

